DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2019/0067112) in view of Cheng et al (US Publication No. 2017/0358497).
Regarding claim 1, Liang discloses a semiconductor device, comprising: a substrate including a first region Fig 1A, 12 and a second region Fig 1A, 14; a plurality of first fin groups spaced apart from each other along a first direction on the first region Fig 1B, each of the plurality of first fin groups including first Fig 1A, 22A and second fins Fig 1A, 22B adjacent to each other and having longitudinal directions in a second direction intersecting the first direction Fig 1A-1C; and third to fifth fins Fig 1A, 22C spaced apart from each other along a third direction on the second region Fig 1C, the third to fifth fins Fig 1A, 22C having longitudinal directions in a fourth direction intersecting the third direction Fig 1C, wherein the third and fourth fins and the fourth and fifth fins are positioned at a first fin pitch Fig 1C,S3, respectively, wherein the first Fig 1A, 22A-22B are positioned at a second fin pitch Fig 1B, S1, which is equal to or smaller than the first fin pitch ¶0014. Liang discloses all the limitations except for the specific group pitch and the width of the fins. 
Whereas Cheng discloses wherein each of the plurality of first fin groups is positioned at a first group pitch, which is greater than three times the first fin pitch and smaller than four times the first fin pitch, and wherein a width of each of the first and second fins is a same as a width of the third fin Fig 9 ¶0070-0076. Liang and Cheng are analogous art because they are directed to Finfets and its arrangements and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the spacing and width of the fins and incorporate the teachings of Cheng to improve device placement and performance and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980).
Regarding claim 2, Cheng discloses wherein the third to fifth fins have a same width Fig 9 ¶0070-0076.
Regarding claim 3, Liang discloses further comprising a sixth fin on the second region adjacent to the fifth fin in the third direction and extending in the fourth direction, the fifth and sixth fins being positioned at a third fin pitch which is n times (here, n is a natural number of 2 or more) the first fin pitch Fig 8.

Fig 9 ¶0070-0076 and Liang –Fig 8.
	Regarding claim 5, Liang discloses wherein the third to filth fins constitute a second fin group arranged along the third direction, and a plurality of the second fin groups is arranged along the third direction Fig 1A-1C, Fig 8.
	Regarding claim 6, Liang and Cheng discloses all the limitations except for the specific pitch to be 4 or more than the first fin pitch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).






Fig 13, 200 which covers at least a part of a side wall of each of the first and second fins, on the first region; and a second field insulating film which covers at least a part of a side wall of each of the third to fifth fins Fig 13.
Regarding claim 8, Liang discloses a first gate electrode on the first and second fins extending in the first direction; and a second gate electrode on the third to fifth fins extending in the third direction Fig 4A, 40 and Fig 6A, 40.
Regarding claim 9, Liang discloses wherein the first fin pitch is 30 nn or less ¶0014.
Regarding claim 10, Liang discloses wherein a width of the third fin is 10 nm or less¶0014.

Claims 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2019/0067112) in view of Cheng et al (US Publication No. 2017/0358497) and Zhang et al (US Publication No.2018/0330994).
Regarding claim 11, Liang discloses a semiconductor device, comprising: a substrate including a first region Fig 1A, 12 and a second region Fig 1A, 14; a plurality of first fin groups spaced apart from each other along a first direction on the first region Fig 1B, each of the plurality of first fin groups including first Fig 1A, 22A and second fins Fig 1A, 22B adjacent to each other and having longitudinal directions in a second direction intersecting the first direction Fig 1A-1C; and third to fifth fins Fig 1A, 22C spaced apart from each other along a third direction on the second region Fig 1C, the third to fifth fins Fig 1A, 22C having longitudinal directions in a fourth direction  Fig 1C, wherein the third and fourth fins and the fourth and fifth fins are positioned at a first fin pitch Fig 1C,S3, respectively, wherein the first and second fins Fig 1A, 22A-22B are positioned at a second fin pitch Fig 1B, S1, which is equal to or smaller than the first fin pitch ¶0014. Liang discloses all the limitations except for the specific group pitch and the width of the fins. 
Whereas Cheng discloses wherein each of the plurality of first fin groups is positioned at a first group pitch, which is greater than three times the first fin pitch and smaller than four times the first fin pitch, and wherein a width of each of the first and second fins is a same as a width of the third fin Fig 9 ¶0070-0076. Liang and Cheng are analogous art because they are directed to Finfets and its arrangements and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the spacing and width of the fins and incorporate the teachings of Cheng to improve device placement and performance and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980). Liang and Cheng discloses all the limitations except for having a second fin groupings. 
Whereas Zhang discloses a plurality of second fin groups spaced apart from each other along a third direction on the second region, wherein each of the plurality of second fin groups is positioned at a first group pitch which is m times Fig 1. Liang and Zhang are analogous art because they are directed to Finfets and its arrangements and one of ordinary skill in the art would have had a reasonable expectation of success to 
Regarding claim 12, Cheng in view of Liang discloses a first field insulating film Fig 13, 200 which separates adjacent ones of the plurality of first fin groups, on the first region; and a second field insulating film which separates adjacent ones of the plurality of second fin groups, on the second region Fig 13.
Regarding claim 13, Liang in view of Cheng discloses a first gate electrode extending in the first direction, on the first and second fins and the first field insulating film; and a second gate electrode extending in the third direction, on the third to fifth fins and the second field insulating film Fig 4A, 40 and Fig 6A, 40.

Regarding claim 15, Liang discloses wherein the first and second fins are positioned at a second fin pitch smaller than the first fin pitch Fig 1A-1C.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2019/0067112) in view of Cheng et al (US Publication No. 2017/0358497) and Zhang et al (US Publication No.2018/0330994) and in further view of Liaw (US Publication No. 2019/0287967).
	Regarding claim 14, Liang, Cheng and Zhang disclose all the limitations except for the width of the insulation film. Whereas Liaw discloses a width of the first field insulating film between respective ones of the first fin groups is smaller than a width of the second field insulating film between respective ones of the second fin groups Fig 13-15. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thickness of the insulation layer of the fins and incorporate the teachings of Liaw to improve device performance and insulation of specific device area.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No.2018/0330994).

    PNG
    media_image1.png
    353
    648
    media_image1.png
    Greyscale

Fig 1, 100 including a first region I/II and a second region III/IV; first to third fins spaced apart from each other along a first direction on the first region Fig 1, the first to third fins having longitudinal directions extending in a second direction intersecting the first direction Fig 1; and fourth to sixth fins spaced apart from each other along a third direction on the second region Fig 1, the fourth to sixth fins having longitudinal directions extending in a fourth direction intersecting the third direction Fig 1, wherein the fourth and fifth fins are positioned at a first fin pitch Fig 1, wherein the fifth and sixth fins are positioned at a second fin pitch which is n times Fig 1 and Fig 25 (here, n is a natural number of 2 or more) the first fin pitch Fig 1, wherein the first and second fins are positioned at a third fin pitch which is equal to or smaller than the first fin pitch Fig 1 and Fig 25, wherein the second and third fins are positioned at a fourth fin pitch which is greater than twice the first fin pitch Fig 1 and Fig 25, and wherein a width of each of the first to third fins are a same as a width of the fourth fin Fig 1 and Fig 25. Zhang discloses all the limitations but silent on the exact pitch to be smaller than three times the first fin pitch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 
Regarding claim 17, Zhang discloses wherein each of the fourth to sixth fins has a same width Fig 1.

Regarding claim 18, Zhang discloses all the limitations except for the specific pitch to be smaller than another pitch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 19, Zhang discloses wherein the third fin pitch is a same as the first fin pitch Fig 1.
Regarding claim 20, Zhang discloses all the limitations except for the second fin pitch is three times the first fin pitch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811